People ex rel. Miedel v Commissioner of Dept. of Corr., City of N.Y. (2017 NY Slip Op 02806)





People ex rel. Miedel v Commissioner of Dept. of Corr., City of N.Y.


2017 NY Slip Op 02806


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2017-03215

[*1]The People of the State of New York, ex rel. Florian Miedel, on behalf of Sonam Kukreja, petitioner, 
vCommissioner of Department of Correction, City of New York, et al., respondents.


Miedel & Mysliwiel, LLP, New York, NY (Florian Miedel pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Christina Hanophy, Nancy Fitzpatrick Talcott, and Jonathan K. Yi of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Queens County Indictment Nos. 2317/16 and 2318/16.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., ROMAN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court